DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on January 24, 2022. Claims 1-20 are pending examination.
Drawings
The drawing filed on January 24, 2022 and February 23, 2022 are accepted.

Specification
Preliminary amendment filed on July 15, 2022 shortening the abstract to 150 words or less in length is accepted.

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11240126 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Myrna Schelling, Reg. No. 54,426 on July 13, 2022.
The claims have been amended as follows: 
1.  (Original) A computer-implemented method for providing distributed tracing for application performance monitoring in a microservices architecture, the method comprising:
	providing a user interface including a distributed trace indicating in real time a plurality of services invoked to serve an incoming request, the user interface further including associated execution times for the plurality of services, the distributed trace linking in real time each of the plurality of services to one another over time;
	further providing in the user interface of one or more spans over time for each of the plurality of services, the one or more spans including information about a particular code path executed for a respective one of the plurality of services, the one or more spans comprising a breakdown of what the respective one of the plurality of services was spending its time on, the spans further including information about dependent downstream services and the time spent by the dependent downstream services; and
	providing in the user interface response time information associated with the distributed trace for serving the incoming request, wherein the response time information is based on data from at least one application performance monitoring (APM) agent, the at least one APM agent configured to instrument code and collect performance data and errors at runtime;
providing for the user interface to enable selection by a user of each of the one or more spans; and 
in response to the selection, providing the user interface details regarding the selected span comprising at least two of an identification of a service associated with the selected span, a time duration of the selected span, and a percentage of a transaction that the selected span entails.

2. 	(Original) The computer-implemented method of claim 1, wherein the one or more spans are compressed.
 
3. 	(Original) The computer-implemented method of claim 2, wherein the one or more compressed spans includes compression by generating a composite span of multiple similar spans.

4.	(Original) The computer-implemented method of claim 2, wherein the one or more compressed spans includes compression by dropping short spans.

5.	(Original) The computer-implemented method of claim 2, wherein the one or more compressed spans includes compression by dropping spans that exceed a pre-specified limit.

6.	(Original) The computer-implemented method of claim 2, wherein the method includes keeping analytics on the compressed spans.

7.  (Currently Amended) The computer-implemented method of claim 2, wherein the incoming request comprises an incoming Hypertext Transfer Protocol (HTTP) request.  

8.  (Currently Amended) The computer-implemented method of claim [[2]] 7, wherein the distributed trace is for one or more transactions that are events captured by a plurality of application monitoring agents, the plurality of application monitoring agents automatically instrumenting the application and automatically collecting performance metrics on the incoming HTTP request in real time and storing the performance metrics as documents in indices of a search engine, the search engine being a distributed search engine for searching within a particular website, the search engine being other than for searching across multiple websites having multiple domains across the public Internet.

9.  (Original) The computer-implemented method of claim 1, further comprising:
	determining if the incoming request includes a trace ID; and
	if the request does not include any trace ID, assigning a trace ID to the request.

10.  (Original) A system comprising:
a processor; and 
	a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to perform a method, the method comprising:
	providing a user interface including a distributed trace indicating in real time a plurality of services invoked to serve an incoming request, the user interface further including associated execution times for the plurality of services, the distributed trace linking in real time each of the plurality of services to one another over time;
	further providing in the user interface of one or more spans over time for each of the plurality of services, the one or more spans including information about a particular code path executed for a respective one of the plurality of services, the one or more spans comprising a breakdown of what the respective one of the plurality of services was spending its time on, the spans further including information about dependent downstream services and the time spent by the dependent downstream services; and
	providing in the user interface response time information associated with the distributed trace for serving the incoming request, wherein the response time information is based on data from at least one application performance monitoring (APM) agent, the at least one APM agent configured to instrument code and collect performance data and errors at runtime;
providing for the user interface to enable selection by a user of each of the one or more spans; and 
in response to the selection, providing the user interface details regarding the selected span comprising at least two of an identification of a service associated with the selected span, a time duration of the selected span, and a percentage of a transaction that the selected span entails.

11.	(Original) The system of claim 10, wherein the one or more spans are compressed.
 
12. 	(Original) The system of claim 10, wherein the one or more compressed spans includes compression by generating a composite span of multiple similar spans.

13.	(Original) The system of claim 10, wherein the one or more compressed spans includes compression by dropping short spans.

14.	(Original) The system of claim 10, wherein the one or more compressed spans includes compression by dropping spans that exceed a pre-specified limit.

15.	(Original) The system of claim 10, wherein the method includes keeping analytics on the compressed spans.

[[14]] 16.  	(Currently Amended) The computer-implemented method of claim 10, wherein the incoming request comprises an incoming Hypertext Transfer Protocol (HTTP) request.  

[[15]] 17. 	(Currently Amended) The computer-implemented method of claim [[10]] 16, wherein the distributed trace is for one or more transactions that are events captured by a plurality of application monitoring agents, the plurality of application monitoring agents automatically instrumenting the application and automatically collecting performance metrics on the incoming HTTP request in real time and storing the performance metrics as documents in indices of a search engine, the search engine being a distributed search engine for searching within a particular website, the search engine being other than for searching across multiple websites having multiple domains across the public Internet.

[[16]] 18. 	(Currently Amended) The computer-implemented method of claim 10, further comprising:
	determining if the incoming request includes a trace ID; and
	if the request does not include any trace ID, assigning a trace ID to the request.

[[17]] 19.  	(Currently Amended) A computer-implemented method for providing compressed distributed tracing for application performance monitoring in a microservices architecture, the method comprising:
	providing a user interface including a distributed trace indicating in real time a plurality of services invoked to serve an incoming Hypertext Transfer Protocol (HTTP) request by an application, the user interface further including associated response time information associated with each of the plurality of services including dependent services[[.]];
	further providing in the user interface one or more spans over time for each of the plurality of services, the one or more spans including information about a particular code path executed for a respective one of the plurality of services, the one or more spans comprising a breakdown of what the respective one or the plurality of services was spending its time on, the one or more spans measuring from a start to end of a certain activity, the spans further including information about dependent downstream services and the time spent by the dependent downstream services;  
associating a trace ID of the incoming HTTP request with a first, in time, service of a plurality of services invoked for serving the incoming HTTP request; 
	propagating the trace ID from the first service to each successive, in time, ones of the plurality of services that are invoked for serving the incoming HTTP request, such that the distributed trace links in real time each of the plurality of services to one another over time including the spans for each of the plurality of services and dependent services; and
	providing in the user interface a search field for, receiving user input for filtering based on particular metadata, and based on the user input, automatically filtering at least some of the timing information based on certain metadata and automatically presenting the filtered at least some of the timing information on the user interface, wherein the timing information is based on data from at least one application programming monitoring agent.

[[18]] 20.	(Currently Amended) The computer-implemented method of claim [[17]] 19, wherein the metadata includes a user ID associated with a customer of the user, such that the user interface and timing information is filtering down by the customer’s user ID.

[[19]] 21.	(Currently Amended) The computer-implemented method of claim [[17]] 19, wherein the compression includes one or more of spans compressed by generating a composite span, spans compressed by dropping short spans and spans compressed by dropping spans that exceed a pre-specified limit.

[[20]] 22. 	(Currently Amended) The computer-implemented method of claim [[19]] 21, wherein the compressed spans include associated analytics. 


Allowable Subject Matter
Claims 1-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
The closest prior art that appear to be relevant to the claimed invention are Alaranta et al. (US PGPUB No. 20200073785) and Bhasin et al. (US PGPUB No. 20160182328). Alaranta and Bhasin , either alone or in combination, do not teach following limitations of claim 1:  the one or more spans comprising a breakdown of what the respective one of the plurality of services was spending its time on, the spans further including information about dependent downstream services and the time spent by the dependent downstream services; wherein the response time information is based on data from at least one application performance monitoring (APM) agent, the at least one APM agent configured to instrument code and collect performance data and errors at runtime; providing for the user interface to enable selection by a user of each of the one or more spans; in response to the selection, providing the user interface details regarding the selected span comprising at least two of an identification of a service associated with the selected span, a time duration of the selected span, and a percentage of a transaction that the selected span entails. 
When considered, these limitations in combination with other limitations of claim 1, are not taught by Alaranta and Bhasin.
Independent claims 10 and 19 recite substantially similar limitations. Therefore claims 10 and 19 are allowed under similar rationale.
Dependents claims are allowed by the virtue of corresponding independent claims are being allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Title: “BUILT-IN SEARCH INDEXING FOR NAS SYSTEMS”; Inventor: Bareket et al.; US PGPUB No. 20150370839.
Title: “Graphical User Interface (GUI) For Representing Instrumented And Uninstrumented Objects In A Microservices-based Architecture”; Inventor: Agarwal et al.; US Patent No. 11030068.
Title: “Tracking Application Utilization Of Microservices”; Inventor: Vinnakota et al.; US PGPUB No. 20200021505.
Title: “AUTOMATIC MICROSERVICE PROBLEM DETECTION IN ENTERPRISE APPLICATIONS”; Inventor: Brown et al.; US PGPUB No. 20180270122.
Title: “System And Method For Real-Time Visualization Of Website Performance Data”; Inventor: Broda et al.; US PGPUB No. 20180062955.
Title: “Methods And Systems Of Distributed Tracing”; Inventor: Voccio et al.; US PGPUB No. 20140215443.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	July 15, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444